Citation Nr: 1210856	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  05-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served in the Army National Guard from April 1980 to September 1983.  During this time, the Veteran served on active duty, active duty training or full time training duty from June 25, 1980, to August 21, 1980; from July 1, 1981, to July 16, 1981; from April 30, 1983, to May 14, 1983; and from May 30, 1983, to August 17, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision, which denied an application to reopen a previously denied claim for service connection for a seizure disorder.  

This issue was remanded by the Board for further development in December 2008 and December 2010.

The Board notes that the RO characterized this issue in the August 2004 rating decision as an application to reopen a previously denied claim for service connection for a seizure disorder, due to the fact that this claim was previously denied in a November 1983 rating decision.  Since the November 1983 rating decision, however, service treatment and personnel records that were not considered in the initial November 1983 denial of this claim have been associated with the claims folder.  According to 38 C.F.R. § 3.156(c), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim".  As such, due to the newly submitted service treatment and personnel records, this issue is being reconsidered as a claim for entitlement to service connection, as opposed to an application to reopen a previously denied claim for service connection.  

The Board notes that the Veteran's representative submitted argument via a Statement of Accredited Representative in Appealed Case in December 2008 prior to the December 2008 Board remand.  The Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case or a VA-Form 646 after the December 2008 remand was issued or the December 2010 remand was issued.  However, in a February 7, 2012, letter, attached to the most recent supplemental statement of the case (SSOC), the Veteran's representative was advised that he or she had 30 days from the date of this letter to respond.  As 30 days have since passed, the Board will proceed to the merits of the claim.
	

FINDING OF FACT

The Veteran's preexisting seizure disorder was not aggravated during service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by active service, nor may a seizure disorder be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
	
VCAA letters dated in June 2004, January 2009, and July 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the January 2009 and July 2010 letters described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA examination reports, and relevant private medical records are in the file.  The Board notes that the Veteran asserted in his October 2004 notice of disagreement (NOD) that he has received medical treatment at the VA outpatient clinic (VAOPC) in Mobile, Alabama.  A Formal Finding of the Unavailability of these records was issued in October 2010.  The Veteran was notified in an October 2010 letter that these treatment records were unable to be located.  He was also informed via telephone in October 2010 of VA's inability to locate these records.  With regard to the Veteran's service treatment records, the Board notes that a February 2009 response to a request for these records indicated that there are no records at code 13 and that, if another request is made, the request should be addressed to code 11.  However, the Board notes that the original November 1983 request for the Veteran's service treatment records was addressed to code 11.  Additionally, the Board notes that further requests to the Adjutants General for the Veteran's service records yielded additional service treatment records, personnel records, and medical board proceedings.  Therefore, as exhaustive efforts have been made to obtain the Veteran's service records, and the claims file appears to now contain all service treatment records, medical board proceedings, and relevant personnel records, the Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim. VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his seizure disorder claim in January 2012.  The examiner reviewed the claims file, noted the Veteran's assertions, and examined the Veteran.  The Board finds this examination report and opinion to be thorough and complete.  Therefore, the Board finds this examination report and opinion are sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2011).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2011).

Certain diseases, to include epilepsies, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran is seeking entitlement to service connection for a seizure disorder.  Specifically, the Veteran asserted in his May 2004 claim that he had a seizure disorder that pre-existed service, but the condition was aggravated while he was in the service beyond the normal progression of this type of disability. 

A review of the Veteran's service treatment records reveals that he was noted in June 1983 as having a seizure.  It was further noted that he was on Tegretol and Phenobarbital.  In a separate June 1983 service treatment record, the Veteran was noted as having a seizure disorder, and he reported that he had a 3 to 4 year history of grand mal seizures.  It was noted that he suffered a witnessed grand mal seizure on June 2.  The Veteran reported that he had had seizures since age 17, occurring approximately once ever month.  He claimed that physical activity and stress often incited seizures.  It was noted that he had no history of head trauma or meningitis and no family history.  It was further noted that the Veteran was unfit for enlistment under the provisions of AR 40-501, Chapter 1-31(d) and unfit for retention under the provisions of AR 40-501, Chapter 3, Paragraph 3-28(o).  Separation from service was recommended.  The Veteran's July 1983 Report of Medical Examination noted the Veteran as having seizure disorder, idiopathic.  

Medical Board Proceedings from July 1983 reflect that the Veteran was noted as having seizure disorder, generalized, and it was recommended that he separate from service.  The claims file contains a Request for Expeditious Discharge for Physical Disability signed by the Veteran in August 1983.  The Board notes that the Veteran asserted in his May 2004 claim that he was under medications at the time and truly did not know what he was signing.

The Board notes that the Veteran underwent a VA examination most recently in January 2012.  The examiner reviewed the claims file.  The examiner noted that the service treatment records show that the Veteran was treated for a generalized seizure in June 1983.  He provided history at that time that he has had seizures since age 17 recurring monthly.  He claimed that physical activity and stress tended to induce seizures.  He was on Tegretol and Phenobarbital at that time.  EEG showed 3/second spike wave discharges.  CT head was normal.  He was subsequently boarded out.  There is no record of any head injury or other circumstance to aggravate his pre-existing condition.  There is no evidence in the folder to suggest that anything occurred in service to alter the natural course of his pre-existing disorder.  He reports his seizures started at age 15 and he currently has around 3 seizures per year.  The Veteran reports that his grandfather, aunt, and son have had seizures.  He denies any head injury.  The examiner noted that this is a pre-existing condition and is likely genetic given the family history obtained at this examination.  He had no head injury which might permanently exacerbate the pre-existing epilepsy.  While he reported in service that physical activity and stress bring on seizures and service is characterized by both, removal from service would remove those triggers, so there is no evidence that service materially altered his epilepsy.  The examiner concluded by noting that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner concluded that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. 

The Veteran also underwent a VA examination in August 2010.  The examiner reviewed the claims file, which documented inpatient treatment for witnessed grand mal seizure on June 1983.  It was noted in the body of the note that he has had the seizure disorder since 17 years of age.  Medical Evaluation Board documented pre-existing seizure disorder as the reason for discharge from the service.  The Veteran reported that he has had seizures since 15 years of age before military service.  He did not tell the recruiter that he had seizures.  He continued to take Tegretol while in service.  He states that he received them in the mail from his mother.  He forgot to take his medications one morning and had a seizure, and it was then discovered.  Upon examination, the Veteran was diagnosed with a seizure disorder, pre-existed service, on Carbamazepine and Phenobarbital.  It was noted that this was not caused by, related to, or worsened beyond natural progression by military service. 

In a February 2003 private medical record from Jefferson Medical Industrial Clinic, the Veteran reported that he has had seizures since he was 15 years old.  He was unclear about the etiology of his seizures. 

In this case, the Veteran entered service in sound condition, as there is no indication of a seizure disability on an entrance examination.  However, the Veteran has repeatedly indicated in service treatment records, private medical records, VA examination reports, and in his own statements that he began having seizures when he was approximately 16 years old, prior to service.  In fact, the Veteran has always argued that he had a preexisting seizure disability which was aggravated during active duty.  Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran's seizure disorder preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).
However, as set forth in VAOPGCPREC 3-2003, in order to rebut the presumption 
of soundness, there must also be clear and unmistakable evidence that the disorder was not aggravated during service. 

During the Veteran's active duty, it was noted that the Veteran had a seizure and he was separated from service due to this disability.  However, there is no evidence of record indicating that there was a permanent increase in the Veteran's seizure disorder during his active duty service.  

The August 2010 VA examiner diagnosed the Veteran with a seizure disorder, pre-existed service, and noted that this was not caused by, related to, or worsened beyond natural progression by military service.  The January 2012 VA examiner determined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner further stated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The claims file contains no medical evidence to the contrary.  The Veteran has not submitted any medical evidence immediately following service suggesting an increased in severity beyond the natural progression of the disorder.  Therefore, the Board finds that aggravation may not be conceded.  

Accordingly, the Board concludes that there is clear and unmistakable evidence that the disability preexisted service and was not aggravated during service and, therefore, the presumption of soundness is rebutted.  The Board finds further that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary, as the Board has found by clear and unmistakable evidence that the Veteran's seizure disorder was not aggravated by service.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  

The Board acknowledges the Veteran's contentions that his pre-existing seizure disorder was aggravated by service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

Although the Board is sympathetic to the difficulties the Veteran must face with his seizure disorder, the fact remains that no competent medical evidence of record exists showing that his disability was permanently aggravated by active service.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a seizure disorder must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for a seizure disorder is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


